DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weldon (2017/0017273).
Regarding Claim 1: Weldon teaches a first electronic device (108) for operably receiving and coupling a second electronic device (106) to the first electronic device (figs. 5a-6a), the first electronic device comprising: a housing (figs. 5a-5b) including a first engagement surface (figs. 5a-5b) adapted to operably receive the second electronic device (figs. 5a-5b); a first magnet array (104) that is movably coupled to the housing (fig. 6a); and a motion transfer mechanism (602) coupled to the housing and the first magnet array (fig. 6a) to move the first magnet array relative to the housing (fig. 6a) to perform at least one of operably coupling or de-coupling the received second electronic device to or from the first electronic device (Paragraph [0060]-[0062] and fig. 6a), wherein the second electronic device is a compute module (figs. 5a-5b).
Regarding Claim 2: Weldon teaches the motion transfer mechanism is adapted to move the first magnet array relative to the housing to attract or repel a second magnet array on the second electronic device (Paragraph [0060]-[0062]).
Regarding Claim 3: Weldon teaches the motion transfer mechanism includes a rack and pinion system (fig. 7b and Paragraph [0060]-[0062]).
Regarding Claim 4: Weldon teaches the motion transfer mechanism includes a motor (Paragraph [0060]-[0062]), and wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (Paragraph [0060]-[0062])..
Regarding Claim 5: Weldon teaches the first magnet array includes a first located first magnet array and a second located first magnet array, and wherein the motion transfer mechanism is adapted to transfer motion from an actuator to move the first located first magnet array and the second located first magnet array (Paragraph [0060]-[0062] and fig. 6a).
Regarding Claim 6: Weldon teaches the motion transfer mechanism further comprises: a connecting shaft (fig. 6a) extending from a first end portion to a second end portion of the motion transfer mechanism (fig. 6a); a first link (top portion of fig. 6a) to transfer motion to the first located first magnet array (fig. 6a); and a second link (bottom portion of fig. 6a) to transfer motion to the second located first magnet array (fig. 6a), wherein the first end portion is coupled to the first link to form a first coupling mechanism (fig. 6a), and wherein the second end portion is coupled to the second link to form a second coupling mechanism (fig. 6a).
Regarding Claim 7: Weldon teaches the first coupling mechanism includes a first rack and pinion system (fig. 7b), and wherein the second coupling mechanism includes a second rack and pinion system (fig. 7b).
Regarding Claim 8: Weldon teaches electrical circuitry disposed in the housing (figs. 5a-5b), wherein the first engagement surface comprises an aperture perimeter (as shown from figs. 5a and 5b the area 108 is forming an aperture to receive 106 and shown in fig. 5a is a perimeter around this area) surrounding an aperture that extends through the housing (figs. 5a-5) from the first engagement surface 
Regarding Claim 9: Weldon teaches wherein the first electronic device comprises a user interface module (Paragraph [0122]).
Regarding Claim 10: Weldon teaches wherein the first electronic device includes a light communication system having a first light transmitter configured to transmit light to the second electronic device, and a first light receiver configured to receive light emitted by the second electronic device to determine if the second electronic device is properly aligned with the first electronic device (paragraph [0088]).
Regarding Claim 11: Weldon teaches wherein responsive to the light communication system determining that the second electronic device is properly aligned with the first electronic device, an actuator is caused to couple the first electronic device to the second electronic device (paragraph [0088]).
Regarding Claim 12: Weldon teaches an electronic device for operably receiving and coupling a compute module to the electronic device (figs. 5a-5b), the electronic device comprising: a housing (figs. 5a-6a) including a first engagement surface (figs. 5a-6a) and a second surface opposite the first engagement surface (figs. 5a-6a), the first engagement surface adapted to operably receive the compute module (figs. 5a-6a); a first magnet array (104) that is movably coupled to the housing (figs. 5a-6a) to perform at least one of operably coupling or de-coupling the received compute module to or from the electronic device (paragraph [0060]-[0062]) and fig. 6a).
Regarding Claim 13: Weldon teaches a motion transfer mechanism coupled to the housing and the first magnet array (paragraph [0060]-[0062]), wherein the motion transfer mechanism is configured to move the first magnet array relative to the housing to attract or repel a second magnet array of the compute module (paragraph [0060]-[0062]).
Regarding Claim 14: Weldon teaches g a motor (paragraph [0060]-[0062]), wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (paragraph [0060]-[0062]).
Regarding Claim 15: Weldon teaches the first magnet array includes a first located first magnet array (paragraph [0060]-[0062]) and a second located first magnet array (paragraph [0060]-[0062]), and wherein the motion transfer mechanism is adapted to transfer motion from an actuator to move the first located first magnet array and the second located first magnet array (paragraph [0060]-[0062] and fig. 6a).
Regarding Claim 16: Weldon teaches the motion transfer mechanism further comprises: a connecting shaft (fig. 6a) extending from a first end portion to a second end portion of the motion transfer mechanism (fig. 6a); a first link (top portion of fig. 6a) to transfer motion to the first located first magnet array (fig. 6a); and a second link (bottom portion of fig. 6a) to transfer motion to the second located first magnet array (fig. 6a), wherein the first end portion is coupled to the first link to form a first coupling mechanism (fig. 6a), and wherein the second end portion is coupled to the second link to form a second coupling mechanism (fig. 6a), wherein the first coupling mechanism includes a first rack and pinion system (fig. 7b), and wherein the second coupling mechanism includes a second rack and pinion system (fig. 7b).
Regarding Claim 17: Weldon teaches the first engagement surface comprises an aperture perimeter (figs. 5a-6a) surrounding an aperture that extends through the housing (figs. 5a-6a) from the first engagement surface to the second surface (figs. 5a-6a), wherein the first engagement surface is configured to receive the compute module in the aperture (figs. 5a-6a).
Regarding Claim 18: Weldon teaches an electronic device (108) for operably receiving and coupling a compute module (106) to the electronic device (figs. 5a-6a), the electronic device comprising: a housing (figs. 5a-5b) including a first engagement surface (figs. 5a-5b) adapted to operably receive the 
Regarding Claim 19: Weldon teaches the motion transfer mechanism includes a motor (Paragraph [0060]-[0062]), and wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (Paragraph [0060]-[0062])..
Regarding Claim 20: Weldon teaches electrical circuitry disposed in the housing (figs. 5a-5b), wherein the first engagement surface comprises an aperture perimeter (as shown from figs. 5a and 5b the area 108 is forming an aperture to receive 106 and shown in fig. 5a is a perimeter around this area) surrounding an aperture that extends through the housing (figs. 5a-5) from the first engagement surface to a second surface, (figs. 5a-6a), and wherein the first engagement surface is configured to receive the compute module in the aperture (figs. 5a-5b). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841